Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered February 27, 2001, convicting him of burglary in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The decision to permit the withdrawal of a plea of guilty is directed to the sound discretion of the court (see, CPL 220.60 [3]; People v Frederick, 45 NY2d 520). The County Court properly exercised its discretion in denying the defendant’s motion to withdraw his plea in this case. The minutes of the plea proceeding show that the defendant entered a knowing and voluntary plea and there is nothing in the record to suggest that the plea was improvident or baseless (see, People v Polite, 259 AD2d 566).
The defendant’s claim of ineffective assistance of counsel is either based on matters dehors the record (see, People v Weathers, 287 AD2d 753) or belied by his acknowledgement at the plea proceeding that he was satisfied with the representation of his current attorney (see, People v Charles, 256 AD2d 472). Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.